                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAHIM R. KENJONI,                                   Case No.19-cv-05361-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                  v.                                         IMMIGRATION HABEAS CASE
                                   9

                                  10     WILLIAM BARR, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a detainee in immigration custody, filed a habeas corpus petition pursuant to 28

                                  14   U.S.C. § 2241. Petitioner has paid the $5.00 filing fee. His petition contends that his continued

                                  15   detention violates his due process rights under the constitution and is unlawful under 8 U.S.C. §

                                  16   1231(a)(6). (Dkt. No. 1 at 11-12.)

                                  17          This claim, when liberally construed, is cognizable and potentially meritorious. Good

                                  18   cause appearing, Respondent is hereby ordered to show cause why the petition should not be

                                  19   granted.

                                  20          In order to expedite the resolution of this case, it is further ordered as follows:

                                  21          1. The Clerk shall serve Respondent and Respondent’s attorney, the Attorney General of

                                  22   the United States, with a copy of this order and the petition with all attachments.

                                  23          2. Respondent shall file with the court and serve on petitioner, within 20 days of service of

                                  24   the petition and this order, an answer showing cause why a writ of habeas corpus should not be

                                  25   granted based on the claims found cognizable herein. Respondent shall file with the answer and

                                  26   serve on Petitioner a copy of all portions of the administrative record that have been transcribed

                                  27   previously and that are relevant to a determination of the issues presented by the petition.

                                  28          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the
                                   1   court and serving it on Respondent within 7 days of the date the answer is filed.

                                   2          3. The Clerk shall send notice to Petitioner and Respondent regarding consenting to the

                                   3   jurisdiction of a magistrate judge and shall serve this Order to Show Cause on the United States

                                   4   Attorney for the Northern District of California.

                                   5

                                   6          IT IS SO ORDERED.

                                   7   Dated: August 29, 2019

                                   8

                                   9
                                                                                                    JACQUELINE SCOTT CORLEY
                                  10                                                                United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
